     Case 3:20-cv-00295-GMN-WGC Document 10 Filed 08/12/20 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    CORRY BARNETT,                                   Case No. 3:20-cv-00295-GMN-WGC
12                       Petitioner,                   ORDER
13           v.
14    TIM GARRETT, et al.,
15                       Respondents.
16

17   I.     Introduction

18          This is a habeas corpus action under 28 U.S.C. § 2254. The court directed petitioner,

19   Corry Barnett, to pay the filing fee, ECF No. 8, which Barnett has done, ECF No. 9. The court

20   has reviewed his petition under Rule 4 of the Rules Governing Section 2254 Cases in the United

21   States District Courts. Some of the grounds for relief are defective, but first Barnett must show

22   cause why the court should not dismiss the action as untimely.

23          Barnett also has filed a motion for appointment of counsel. The court denies this motion.

24   II.    Legal Standard

25          Congress has limited the time in which a person can petition for a writ of habeas corpus

26   pursuant to 28 U.S.C. § 2254:

27                 A 1-year period of limitation shall apply to an application for a writ of
            habeas corpus by a person in custody pursuant to the judgment of a State court.
28          The limitation period shall run from the latest of—
                                                       1
     Case 3:20-cv-00295-GMN-WGC Document 10 Filed 08/12/20 Page 2 of 7



 1                     (A) the date on which the judgment became final by the conclusion of
               direct review or the expiration of the time for seeking such review;
 2
                       (B) the date on which the impediment to filing an application created by
 3             State action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing by such State action;
 4
                      (C) the date on which the constitutional right asserted was initially
 5             recognized by the Supreme Court, if the right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on collateral review; or
 6
                      (D) the date on which the factual predicate of the claim or claims presented
 7             could have been discovered through the exercise of due diligence.

 8   28 U.S.C. § 2244(d)(1). If the judgment is appealed, then it becomes final when the Supreme

 9   Court of the United States denies a petition for a writ of certiorari or when the time to petition for

10   a writ of certiorari expires. Jimenez v. Quarterman, 555 U.S. 113, 119-20 (2009). See also Sup.

11   Ct. R. 13(1).

12             Any time spent pursuing a properly filed application for state post-conviction review or

13   other collateral review does not count toward this one-year limitation period. 28 U.S.C.

14   § 2244(d)(2). The period of limitation resumes when the post-conviction judgment becomes final

15   upon issuance of the remittitur. Jefferson v. Budge, 419 F.3d 1013, 1015 n.2 (9th Cir. 2005).

16   This tolling does not include time spent in certiorari proceedings before the Supreme Court of the

17   United States after conclusion of state post-conviction review. Lawrence v. Florida, 549 U.S.

18   327, 331-36 (2007). An untimely state post-conviction petition is not "properly filed" and does

19   not toll the period of limitation. Pace v. DiGuglielmo, 544 U.S. 408, 417 (2005). A state petition

20   filed after the expiration of the federal period of limitation does not revive the federal period of

21   limitation. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003). A prior federal habeas

22   corpus petition does not toll the period of limitation. Duncan v. Walker, 533 U.S. 167, 181-82

23   (2001).

24             Section 2244(d) is subject to equitable tolling. Holland v. Florida, 560 U.S. 631, 645

25   (2010). "[A] 'petitioner' is 'entitled to equitable tolling' only if he shows '(1) that he has been

26   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way' and

27   prevented timely filing." Id. at 649 (quoting Pace, 544 U.S. at 418). "First, for a litigant to

28   demonstrate 'he has been pursuing his rights diligently,' Holland, 560 U.S. at 649 [. . .], and thus
                                                         2
     Case 3:20-cv-00295-GMN-WGC Document 10 Filed 08/12/20 Page 3 of 7



 1   satisfies the first element required for equitable tolling, he must show that he has been reasonably

 2   diligent in pursuing his rights not only while an impediment to filing caused by an extraordinary

 3   circumstance existed, but before and after as well, up to the time of filing his claim in federal

 4   court." Smith v. Davis, 953 F.3d 582, 598-99 (9th Cir. 2020) (en banc). "[I]t is not enough for a

 5   petitioner seeking an exercise of equitable tolling to attempt diligently to remedy his

 6   extraordinary circumstances; when free from the extraordinary circumstance, he must also be

 7   diligent in actively pursuing his rights." Id. at 599. "Second, and relatedly, it is only when an

 8   extraordinary circumstance prevented a petitioner acting with reasonable diligence from making a

 9   timely filing that equitable tolling may be the proper remedy." Id.

10           Actual innocence can excuse operation of the statute of limitations. McQuiggin v.

11   Perkins, 569 U.S. 383, 386-87 (2013). "'[A] petitioner does not meet the threshold requirement

12   unless he persuades the district court that, in light of the new evidence, no juror, acting

13   reasonably, would have voted to find him guilty beyond a reasonable doubt.'" Id. at 386 (quoting

14   Schlup v. Delo, 513 U.S. 298, 329 (1995)). "'[A]ctual innocence' means factual innocence, not

15   mere legal insufficiency." Bousley v. United States, 523 U.S. 614, 623 (1998).

16           The petitioner effectively files a federal petition when he delivers it to prison officials to

17   be forwarded to the clerk of the court. Rule 3(d), Rules Governing Section 2254 Cases in the

18   United States District Courts. The court can raise the issue of timeliness on its own motion. Day

19   v. McDonough, 547 U.S. 198, 209 (2006); Herbst v. Cook, 260 F.3d 1039, 1043 (9th Cir. 2001).

20   III.    Procedural History
21           After a jury trial in state district court, Barnett was convicted of one count of possession of

22   a controlled substance and one count of ownership or possession of a firearm by a prohibited

23   person. ECF No. 1-1 at 2. Barnett appealed. On October 11, 2017, the Nevada Court of Appeals

24   affirmed. Barnett v. State, Case No. 71132-COA & 71132.1 The judgment of conviction became

25   final with expiration of the time to petition for a writ of certiorari, on January 9, 2018.

26
27
     1
      http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=50766&combined=true (report generated August 10,
28   2020).
                                                            3
     Case 3:20-cv-00295-GMN-WGC Document 10 Filed 08/12/20 Page 4 of 7



 1           On April 5, 2019, Barnett filed a post-conviction habeas corpus petition in the state

 2   district court. ECF No. 1-1 at 1. The state district court denied the petition. Barnett v. Baker,

 3   Case No. A-19-792749-W.2 Barnett appealed. On May 11, 2020, the Nevada Court of Appeals

 4   affirmed. That court determined that the post-conviction petition was untimely under Nev. Rev.

 5   Stat. § 34.726(1). Barnett v. State, No. 79282-COA & 79282.3 Remittitur issued on June 5,

 6   2020.

 7           On May 15, 2020, the Lovelock Correctional Center mailed the current § 2254 petition to

 8   the court. ECF No. 1-1 at 28.

 9   IV.     Discussion

10           A.       The petition is untimely

11           On its face, the petition is untimely. As noted above, the judgment of conviction became

12   final on January 9, 2018. Barnett had nothing else pending in the state courts for the next year

13   that could toll the federal one-year period, and that period expired at the end of January 9, 2019.

14   Barnett's state post-conviction petition, filed on April 5, 2019, did not toll the federal one-year

15   period for two reasons. First, that petition itself was untimely, and an untimely state petition does

16   not qualify for tolling under § 2244(d)(2). Pace, 544 U.S. at 417. Second, the federal one-year

17   period had expired almost three months before Barnett filed his state petition, and the state

18   petition could not revive the federal one-year period. Ferguson, 321 F.3d at 823. The petition,

19   with a postage meter date of May 15, 2020, is more than a year late.

20           B.       Petitioner has not demonstrated equitable tolling
21           Ground 2 is a claim that the state courts erred in ruling that his post-conviction habeas

22   corpus petition was untimely and that he had not shown cause and prejudice under Nev. Rev. Stat.

23   § 34.726(1) to excuse the state statute of limitations.4 Ground 2 also cites federal law regarding

24

25
     2
       https://www.clarkcountycourts.us/Anonymous/CaseDetail.aspx?CaseID=11948394 (report generated August 10,
26   2020).
     3
       http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=57752&combined=true (report generated August 10,
27   2020).
     4
       This is one of the grounds that is defective, as noted above. The court will reserve discussion of the merits of
28   ground 2 until and unless Barnett can show cause why the court should not dismiss the entire action as untimely.
                                                               4
     Case 3:20-cv-00295-GMN-WGC Document 10 Filed 08/12/20 Page 5 of 7



 1   equitable tolling of § 2244(d)(1). The court has reviewed them and finds that they do not

 2   demonstrate the need for equitable tolling.

 3            Barnett alleges that he tried multiple times to contact his counsel on direct appeal about

 4   the status of that appeal. ECF No. 1-1 at 7. Appellate counsel never told him about the

 5   conclusion of the appeal nor sent the direct-appeal remittitur to him.5 Id. Barnett learned himself

 6   that his appeal had been decided. Id. Barnett does not allege when he learned about the

 7   conclusion of the direct appeal.

 8            For the purposes of this order, the court will make three assumptions. First, the court

 9   assumes that Barnett did not learn about the conclusion of his direct appeal until after both the

10   state and federal statutes of limitations had run out. Second, the court assumes that Barnett is

11   correct that counsel failed to inform him about the conclusion of the direct appeal. Third, the

12   court assumes that the lack of knowledge of a direct-appeal decision was an extraordinary

13   circumstance that prevented Barnett from filing a federal habeas corpus petition.

14            Nonetheless, the allegations in ground 2 do not demonstrate diligence. Barnett needed to

15   be diligent in filing a federal habeas corpus petition after that extraordinary circumstance ended.

16   Smith, 953 F.3d at 598-99. After Barnett learned about the direct-appeal decision, he filed a state

17   habeas corpus petition. He knew that the state petition was untimely, because he alleges in

18   ground 2 that the state court's should have accepted his arguments for good cause and actual

19   prejudice under Nev. Rev. Stat. § 34.726(1). Although the federal statute of limitations and the

20   state statute of limitations have different starting dates, it was clear by the time that Barnett filed
21   his state habeas corpus petition that the federal period of limitations also had expired. At the time

22   of filing the state habeas corpus petition, Barnett could not rely on the state habeas corpus petition

23   to toll the federal period of limitations for the two reasons stated above in part IV.A. First, the

24   state petition likely was untimely and ineligible for tolling under 28 U.S.C. § 2244(d)(2). Second,

25   the federal period had expired, and there was no time left for the state petition to toll. Barnett

26   needed to file a protective habeas corpus petition in federal court and then seek a stay while the
27
     5
      If a person appeals the judgment of conviction, then the state's statute of limitation runs one year from the issuance
28   of remittitur at the conclusion of the appeal. Nev. Rev. Stat. § 34.726(1).
                                                                 5
     Case 3:20-cv-00295-GMN-WGC Document 10 Filed 08/12/20 Page 6 of 7



 1   state habeas corpus petition proceeded through the state courts. Pace, 544 U.S. at 416. Instead,

 2   Barnett waited for more than a year, until after the state habeas corpus proceedings concluded,

 3   before he sent the current federal habeas corpus petition to this court. This is a lack of diligence

 4   that is fatal to a request for equitable tolling.

 5           C.      Petitioner has not demonstrated actual innocence

 6           Barnett mentions that he asked the state courts not to dismiss the state petition because he

 7   was actually innocent. ECF No. 1-1 at 6-7. However, the rest of ground 2 are explanations in

 8   support of equitable tolling and excusing procedural defaults because of ineffective assistance of

 9   counsel. Nowhere in ground 2 does Barnett allege new evidence that, in combination with the

10   evidence presented at trial, would have led "no juror, acting reasonably, . . . to find him guilty

11   beyond a reasonable doubt." McQuiggin, 569 U.S. at 386 (internal quotation omitted).

12           D.      Petitioner will need to show cause why the court should not dismiss this action

13           The court has found that Barnett's arguments for equitable tolling and actual innocence, as

14   presented in ground 2 of the petition, are insufficient. However, ground 2 is a claim that the state

15   courts erred in finding that his state petition was untimely. The court adapted those arguments to

16   the current circumstances of untimeliness and found them wanting. The court will give Barnett

17   the opportunity to show cause why the court should not dismiss the action, if he has other

18   arguments for equitable tolling or actual innocence.

19           E.      The court denies petitioner's motion for appointment of counsel

20           Barnett has filed a motion for appointment of counsel (ECF No. 2). Whenever the court
21   determines that the interests of justice so require, counsel may be appointed to any financially

22   eligible person who is seeking habeas corpus relief. 18 U.S.C. § 3006A(a)(2)(B). “[T]he district

23   court must evaluate the likelihood of success on the merits as well as the ability of the petitioner

24   to articulate his claims pro se in light of the complexity of the legal issues involved.” Weygandt

25   v. Look, 718 F.2d 952 (9th Cir. 1983). There is no constitutional right to counsel in federal

26   habeas proceedings. McCleskey v. Zant, 499 U.S. 467, 495 (1991). The factors to consider are
27   not separate from the underlying claims, but are intrinsically enmeshed with them. Weygandt,

28
                                                         6
     Case 3:20-cv-00295-GMN-WGC Document 10 Filed 08/12/20 Page 7 of 7



 1   718 F.2d at 954. After reviewing the petition and finding that it is untimely, the court denies this

 2   motion.

 3   V.     Conclusion

 4          IT THEREFORE IS ORDERED that the clerk of the court file the petition for a writ of

 5   habeas corpus pursuant to 28 U.S.C. § 2254.

 6          IT FURTHER IS ORDERED that petitioner will have 45 days from the date of entry of

 7   this order to show cause why the court should not dismiss this action as untimely. Failure to

 8   comply with this order will result in the dismissal of this action.

 9          IT FURTHER IS ORDERED that the clerk add Aaron Ford, Attorney General for the

10   State of Nevada, as counsel for respondents.

11          IT FURTHER IS ORDERED that the clerk shall electronically serve upon respondents a

12   copy of the petition and this order. Respondents' counsel shall enter a notice of appearance herein

13   within twenty-one (21) days of entry of this order, but no further response shall be required from

14   respondents until further order of the court.

15          DATED: August 12, 2020
16                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
17                                                                 United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                        7
